Herlihy, P. J.
(concurring). While I concur in the majority decision, I would make the following observation.
It is not disputed that the Lombardy car was used for transportation to the Saratoga meeting place at the specific insistence of his employer. In this regard, the use of the automobile and its attribution to the employer is vastly different from the situation which was disclosed in the case of Lundberg v State of New York (25 NY2d 467). It should be further noted that the Lundberg decision was an appeal from a judgment after trial. The present record does not clearly establish the inapplicability of the doctrine of respondeat *289superior and, accordingly, the trial court properly denied the appellant’s motion for summary judgment.